Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered June 4, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility. The credible evidence clearly established that defendant, acting through an accomplice, sold drugs to an undercover officer, and defendant’s assertion that he was merely a purchaser lacks evidentiary support. Concur — Andrias, J.P., Saxe, Lerner, Friedman and Marlow, JJ.